Filed 8/14/15 P. v. Wade CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B260409

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA075430)
         v.

GERALD CURTIS WADE,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Steven R.
Van Sicklen, Judge. Affirmed.
         Doreen B. Boxer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                             ——————————
       This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record, we affirm the judgment. We provide the following brief
summation of the factual and procedural history of the case. (People v. Kelly (2006) 40
Cal. 4th 106, 110, 124 (Kelly).)
                             PROCEDURAL BACKGROUND
       On December 17, 2012, defendant and appellant Gerald Wade was charged by
felony complaint with failure to register upon release, in violation of Penal Code section
290.015, subdivision (a).1 The complaint also alleged that Wade had suffered a prior
conviction within the meaning of sections 1170.12, subdivisions (a) through (d), 667,
subdivisions (b) through (i), and a prior conviction within the meaning of 667.5,
subdivision (b). Wade pleaded guilty, and was placed on formal probation for three years
subject to various conditions, including that he not violate the law.
       Based on allegations made in a confidential probation report, a probation
revocation hearing was conducted on October 27, 2014, after which Wade was found to
have violated probation. The trial court revoked and reinstated probation, and ordered
Wade to serve 176 days in county jail, with credit for 176 days for time served and good
conduct. The trial court also ordered Wade not to go within 100 yards of Janette Wells.
Wade filed this timely appeal.
                                FACTUAL BACKGROUND
       On July 31, 2014, Los Angeles Sheriff’s Department (LASD) Deputy Milissa
Barron responded to a call at 1355 104th Street, Los Angeles, where she contacted Wade
who was holding a suitcase. Deputy Barron also made contact with Janette Wells who
was distraught, very emotional and had a bump on her face. As Deputy Barron was
transporting Wade he asked if Deputy Barron planned to “get [his] side of the story.” He
said he had been defending himself and might have scratches, and that Wells had stabbed
him in the past.


       1   All further statutory references are to the Penal Code unless otherwise indicated.


                                               2
       LASD Detective Marcos Escalante conducted a follow up investigation in this
matter. The prosecutor played a 911 call from Wells, in which Wells told the 911
operator that “[he had] a suitcase i[n] his hand” and was walking towards Normandie in
the area of 104th street. Over the objection of defense counsel, the trial court found the
911 recording corroborated by the two LASD witnesses, deemed it reliable and admitted
the recording into evidence as an excited utterance.
       At the October 27, 2014 probation violation hearing, the prosecutor argued that
Wade had violated his probation by striking Wells. A condition of Wade’s probation was
that he obey all laws. The trial court found that the preponderance of evidence proved
that Wade had in fact struck Wells and this violated his probation.
                                   WENDE REVIEW
       After review of the record, Wade’s court-appointed counsel filed an opening brief
requesting that this court independently review the record to determine whether there are
any arguable issues on appeal. (Wende, supra, 25 Cal.3d at p. 441.) On April 27, 2015,
we advised Wade he had 30 days within which to personally submit any contentions or
issues he wished us to consider. To date, we have received no response from Wade. We
have examined the record in accordance with our obligations under Wende. On this
record, we are satisfied that Wade received adequate and effective appellate review of the
judgment in this action, that his counsel fully complied with her responsibilities and that
no arguable issues exist. (Kelly, supra, 40 Cal.4th at pp. 109–110; Wende, supra, 25
Cal.3d at p. 443.)




                                             3
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.




                                          JOHNSON, J.


We concur:


             ROTHSCHILD, P. J.


             CHANEY, J.




                                      4